        Case 3:18-cv-00832-DPJ-FKB Document 9 Filed 02/18/19 Page 1 of 2



                             IN THE UNITED STATED DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION


AL CREATH                                                                               PLAINTIFF

V.                                              CIVIL ACTION NO. 3:18-cv-832-DPJ-FKB

THE MERCHANTS COMPANY
D/B/A MERCHANTS FOODSERVICE                                                         DEFENDANTS

               PLAINTIFF COUNSEL’S MOTION TO WITHDRAW AND TO
                    STAY THE PROCEEDINGS FOR NINETY DAYS

        COMES NOW, the Plaintiff’s counsel, Brent Hazzard of Hazzard Law, LLC, Catouche

Body of The Body Law Firm, PLLC, and Rafael Green of Precious Martin Sr. and Associates,

PLLC (“Counsel”), ask the Court to allow them to withdraw from the Plaintiff’s case, because

the attorneys have had limited communication with the Plaintiff. 1

        1. Counsel have tried numerous occasions to communicate with their client with limited

            response regarding this matter.

        2. Without proper communication, Counsel will not be able to adequately represent the

            Plaintiff during this matter.

        3. For the above stated reasons, Counsel asks this Court to grant their motion to

            withdraw and stay the proceedings for ninety days, so Plaintiff can have time to

            decide whether he would like to hire another lawyer or continue pro se. In the

            alternative, if the stay is not granted before February 28, 2019, Counsel would move

            all deadlines be extended another thirty days, to protect the plaintiff’s rights.




1 This motion is opposed by opposing counsel.
       Case 3:18-cv-00832-DPJ-FKB Document 9 Filed 02/18/19 Page 2 of 2




              Respectfully submitted on the 18th of February, 2019.



                             By: s/Brent Hazzard ____________
                                    Brent Hazzard, MSB # 99721
                                    Hazzard Law, LLC
                                    447 Northpark Drive
                                    Jackson, MS 39225
                                    Tel: 601.977.5253
                                    Fax: 601.977.5236


                             By: s/Rafael R. Green ____________
                                    Rafael R. Green MSB#104715
                                    Precious Martin Sr. and Associates, PLLC
                                    P.O. Box373
                                    Jackson, MS 39205
                                    Tel: 601.944.1447
                                    Fax: 601.944.1448


                             By: s/ Catouche Body_____________
                                   THE BODY LAW FIRM, PLLC
                                   P. O. Box 13007
                                   Jackson, MS 39236
                                   601/882-8888
                                   601/977-5236 (fax)
                                   attybody@gmail.com

                                     Certificate of Service

       I, Brent Hazzard, do hereby certify that counsel of record has received a copy of the
above document via ECF on February 18, 2019, and the Plaintiff, Al Creath, has been emailed
and mailed a copy of this document certified mail, return receipt requested to his last known
address at5725 Brownlee Drive, Jackson, MS 39206.
.


                                                   s/ Brent Hazzard ___
